DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/565,313 filed on 9/9/2019.
Claims 1-24 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per Claims 1, 9, and 17 (Claim 1 is used as representative of the limitations of claims 9 and 17.
Step 1:
Claim 1 is directed to a machine (system), claim 9 is directed to a process (method), and claim 17 is directed to machine (apparatus).  Accordingly, these claims are directed to a 35 U.S.C. § 101 statutory category.
Step 2A-Prong 1:
Claim 1 recites the steps/acts of:

wherein the predictive maintenance list includes a first set of identifiers that identify the one or more devices and a second set of identifiers that identify the one or more commercial passenger vehicles on which the one or more devices are located.
These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a server comprising a processor.  Other than reciting “a server comprising a processor” nothing in the claim elements precludes these steps from practically being performed in the mind or by using pen and paper.  That is, other than reciting that it is implemented on a server or computer nothing in the claim element precludes the step from practically being performed in the mind. For example, generating a predictive maintenance list can be as simple as writing the information down.  Thus claim 1 recites a mental process.
Step 2A – Prong 2:
Claim 1 recites the additional elements of:
a server comprising a processor configured to:
receive a message that indicates a maintenance performed on a device located in a commercial passenger vehicle or that indicates a performance status of the device located in the commercial passenger vehicle;
send the predictive maintenance list to a maintenance computer; the maintenance computer comprising a processor configured to: 
receive and display the predictive maintenance list on a graphical user interface (GUI).
The receive a message step, send the predictive maintenance list and send the predictive maintenance list are recited at a high level of generality and amount to mere data 
Accordingly, the judicial exception is not integrated into a practical application because they do not add a meaningful limitations to the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. 

Step 2B:
In this case the step/act/limitation of: (1) receive a message . . .; (2) send the predictive maintenance list; and (3) receive and display the predictive maintenance list were considered extra-solution activities in Step 2A and based on the specification the server which performs the receive a message step and send the predictive maintenance list step includes well-known computer components.  Similarly, the maintenance computer is not describe in the specification as anything other than a general purpose computer that is programed to perform the claimed steps/acts.  Mere collection or receipt or display of information is well-understood, routine, and conventional when claimed in a generic manner as has been done here.  Accordingly, independent claims 1, 9, and 17 are
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer component to perform the receiving, generating, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barkat (US 20190087789 A1) in view of Wetzer (US 20020143421 A1) and Bailey (US 20190304212 A1)
Regarding Claim 1, Barkat discloses:
a server comprising a processor configured to (¶ 29: The output of the FMEA 114 (FIG. 1) is a list of critical faults that are transmitted asynchronously to a secure cloud server (not shown) every time a critical fault is reported)
receive a message that indicates a maintenance performed on a device located in a commercial passenger vehicle or that indicates a performance status of the device located in the commercial passenger vehicle (¶ 31: Once the maintenance actions are complete, the maintenance engineer feeds the following data back to the system: Parts procured for replacement, turnaround time for the part, maintenance action/repair 
send the predictive maintenance list to a maintenance computer (Fig 2, ¶ 28: The processor 224 outputs the maintenance advisory on an operatively connected maintenance planning device 230.)
the maintenance computer comprising a processor configured to: receive and display the predictive maintenance list on a graphical user interface (GUI) (Fig 2, ¶ 39: The planning device 230 may be a tablet or computer operated by a maintenance personnel; ¶ 24: The prioritized fault list is finally presented to the maintenance engineer via an output processor/interface device such as a laptop/tablet).

Barkat does not disclose the following; however Wetzer teaches:
generate, based on the message, a predictive maintenance list that recommends maintenance to be performed on one or more devices that belong to a category of devices that is the same as the category of devices to which the device indicated in the received message belongs (¶ 26: The configuration data (e.g., component identifiers) may be used to index different components in the databases (e.g., the first database 26) that require maintenance for a particular equipment or group of similar equipment; ¶ 38:  In one example, the predictor 136 may determine reliability data or failure data for a second component in the same equipment or in different equipment than a first component if the second component is substantially similar to the first component and if the second component is present in an analogous technical environment to the first component.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Wetzer. Barkat discloses the 

Barkat does not disclose the following; however Bailey teaches:
wherein the predictive maintenance list includes a first set of identifiers that identify the one or more devices and a second set of identifiers that identify the one or more commercial passenger vehicles on which the one or more devices are located (¶ 83: The maintenance request 445 indicates the aircraft ID 151, the repair parts list 457, the supplier locations of the components indicated in the repair parts list 457, the repair location 471, the health data 131, or any combination thereof)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Bailey. Barkat discloses the underlying vehicle maintenance management system, but it does not clearly state the contents of vehicle and maintenance reports claimed. Bailey teaches a more detailed inventory and fleet management system which includes tracking data that can be assumed in Barkat. As Barkat deals with aggregating data on vehicle maintenance, a logical extension of that would be tying the vehicle to the report or the part to the location as taught in Bailey, though not explicitly stated in Barkat. As the analysis taught in Bailey is an assumed step, adding Bailey provides a more detailed version of Barkat. Adding the more detailed inventory and fleet management system allows for better tracking of parts and vehicles. This allows for more accurate inventory 

Regarding Claim 2, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Barkat also discloses:
The system of claim 1, wherein the maintenance computer comprising the processor is further configured to; after the predictive maintenance list is received and displayed and upon receiving an indication of an action taken, generate a maintenance record that indicates that at least one device listed in the predictive maintenance list is repaired or replaced in at least one commercial passenger vehicle listed in the predictive maintenance list (Fig 1; ¶ 20: A digital maintenance report 117 is generated after the maintenance actions are performed which serves as an input to the onboard Automated FMEA system processor 114 and the ground based predictive analysis engine)
wherein the maintenance record includes an identifier of the at least one device repaired or an identifier of another device that replaced the at least one device (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
wherein the maintenance record indicates a type of maintenance performed (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
send the maintenance record to the server, wherein the server stores the maintenance record that indicates maintenance performed on the at least one device (¶ 44: The parameters captured in the report for genuineness of fault and time needed to complete maintenance actions act as direct inputs for cloud based predictive analysis and on-board FMEA respectively.)
Regarding Claim 3, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Barkat also discloses:
The system of claim 1, wherein the processor of the server is configured to generate the predictive maintenance list by being configured to: determine that the one or more devices are operating within a pre-determined time window from a time associated with a mean-time-between-failure (MTBF) of the device identified in the received message (¶ 38: Each reported fault is next compared with the results of a predictive analysis algorithm applied on the historical data of the corresponding fault...The initial value of N is determined from parameters such as Mean Time between failures (MTBF), that are provided by the LRU manufacturers)
Regarding Claim 5, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Bailey also teaches:
The system of claim 1, wherein the predictive maintenance list includes a location where additional devices are stored with which the one or more devices are replaced or repaired (¶ 70: For example, the logistics database 406 maintains records of locations at which various aircraft parts are available)
Regarding Claim 6, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Barkat also discloses:
The system of claim 1, wherein the predictive maintenance list identifies the one or more devices based on a pattern of failure determined for the device identified in the 
Regarding Claim 7, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Bailey also teaches:
The system of claim 1, wherein the processor of the server is further configured to: determine, based on the maintenance record, a rate at which the device is replaced or repaired over a pre-determined time window (¶ 43: The historical maintenance database 108 generates the failure rates 157 based on the second query 137)
send, to another computer, a second message that includes the rate of replacement or repair of the device (¶ 30:  In a particular example, the aircraft health data analyzer 120 is configured to generate a graphical user interface (GUI) 141 indicating the parts of the parts list 155 in order of the failure rates 157 (e.g., from the highest failure rate to the lowest failure rate).)
Regarding Claim 8, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1. Barkat also discloses:
The system of claim 1, wherein the server receives the message that indicates the performance status of the device from the commercial passenger vehicle (¶ 20: FMEA 110 generates a critical fault list which serves as input to the predictive analysis engine 116)
Regarding Claim 9, Barkat discloses:
receiving a message that indicates a maintenance performed on a device located in a commercial passenger vehicle or that indicates a performance status of the device located in the commercial passenger vehicle (¶ 31: Once the maintenance actions are complete, the maintenance engineer feeds the following data back to the system: Parts procured for replacement, turnaround time for the part, maintenance action/repair needed, time taken for the past repair, genuineness of the fault and the nature of the maintenance action performed (scheduled or unscheduled))
sending the predictive maintenance list to a maintenance computer (Fig 2, ¶ 28: The processor 224 outputs the maintenance advisory on an operatively connected maintenance planning device 230.)

Barkat does not disclose the following; however Wetzer teaches:
generating, based on the message, a predictive maintenance list that recommends maintenance to be performed on one or more devices that belong to a category of devices that is the same as the category of devices to which the device indicated in the received message belongs (¶ 26: The configuration data (e.g., component identifiers) may be used to index different components in the databases (e.g., the first database 26) that require maintenance for a particular equipment or group of similar equipment; ¶ 38:  In one example, the predictor 136 may determine reliability data or failure data for a second component in the same equipment or in different equipment than a first component if the second component is substantially similar to the first component and if the second component is present in an analogous technical environment to the first component.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Wetzer. Barkat discloses the 

Barkat does not disclose the following; however Bailey teaches:
wherein the predictive maintenance list includes a first set of identifiers that identify the one or more devices and a second set of identifiers that identify the one or more commercial passenger vehicles on which the one or more devices are located (¶ 83: The maintenance request 445 indicates the aircraft ID 151, the repair parts list 457, the supplier locations of the components indicated in the repair parts list 457, the repair location 471, the health data 131, or any combination thereof)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Bailey. Barkat discloses the underlying vehicle maintenance management system, but it does not clearly state the contents of vehicle and maintenance reports claimed. Bailey teaches a more detailed inventory and fleet management system which includes tracking data that can be assumed in Barkat. As Barkat deals with aggregating data on vehicle maintenance, a logical extension of that would be tying the vehicle to the report or the part to the location as taught in Bailey, though not explicitly stated in Barkat. As the analysis taught in Bailey is an assumed step, adding Bailey provides a more detailed version of Barkat. Adding the more detailed inventory and fleet management system allows for better tracking of parts and vehicles. This allows for more accurate inventory 

Regarding Claim 10, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Barkat also discloses:
receiving, from the maintenance computer, a maintenance record that indicates that at least one device listed in the predictive maintenance list is repaired or replaced in at least one commercial passenger vehicle listed in the predictive maintenance list  (Fig 1; ¶ 20: A digital maintenance report 117 is generated after the maintenance actions are performed which serves as an input to the onboard Automated FMEA system processor 114 and the ground based predictive analysis engine)
wherein the maintenance record includes an identifier of the at least one device repaired or an identifier of another device that replaced the at least one device (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
wherein the maintenance record indicates a type of maintenance performed (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
Regarding Claim 11, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Barkat also discloses:
the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time associated with a mean-time-between-failure (MTBF) of the device identified in the received message (¶ 38: Each reported fault is next compared with the results of a predictive analysis algorithm applied on the historical data of the corresponding fault...The initial value of N is determined from parameters such as Mean Time between failures (MTBF), that are provided by the LRU manufacturers)
Regarding Claim 13, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Bailey also teaches:
the predictive maintenance list includes a location where additional devices are stored with which the one or more devices are replaced or repaired (¶ 70: For example, the logistics database 406 maintains records of locations at which various aircraft parts are available)
Regarding Claim 14, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Barkat also discloses:
the predictive maintenance list identifies the one or more devices based on a pattern of failure determined for the device identified in the received message (¶ 34: Constructing the predictive fault list includes retrieving, via the processor, a part failure history for each sensor indicated in the plurality of component faults from the aircraft processor while the aircraft is in flight, and evaluating, based on the part failure history, for each sensor associated with a particular sensor fault in the plurality of component faults from the aircraft processor, a relationship between 1) an aircraft flight path, 2) the particular sensor fault, and 3) a prediction hit or miss rate for the sensor associated with the sensor fault)
Regarding Claim 15, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Bailey also teaches:
determining, based on the maintenance record, a rate at which the device is replaced or repaired over a pre-determined time window (¶ 43: The historical maintenance database 108 generates the failure rates 157 based on the second query 137)
sending, to another computer, a second message that includes the rate of replacement or repair of the device (¶ 30:  In a particular example, the aircraft health data analyzer 120 is configured to generate a graphical user interface (GUI) 141 indicating the parts of the parts list 155 in order of the failure rates 157 (e.g., from the highest failure rate to the lowest failure rate).)
Regarding Claim 16, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9. Barkat also discloses:
the message that indicates the performance status of the device is received from the commercial passenger vehicle (¶ 20: FMEA 110 generates a critical fault list which serves as input to the predictive analysis engine 116)
Regarding Claim 17, Barkat discloses:
A apparatus comprising a processor and a memory (¶ 29: The output of the FMEA 114 (FIG. 1) is a list of critical faults that are transmitted asynchronously to a secure cloud server (not shown) every time a critical fault is reported)
receiving a message that indicates a maintenance performed on a device located in a commercial passenger vehicle or that indicates a performance status of the device located in the commercial passenger vehicle (¶ 31: Once the maintenance actions are complete, the maintenance engineer feeds the following data back to the system: Parts procured for replacement, turnaround time for the part, maintenance action/repair 
sending the predictive maintenance list to a maintenance computer (Fig 2, ¶ 28: The processor 224 outputs the maintenance advisory on an operatively connected maintenance planning device 230.)

Barkat does not disclose the following; however Wetzer teaches:
generating, based on the message, a predictive maintenance list that recommends maintenance to be performed on one or more devices that belong to a category of devices that is the same as the category of devices to which the device indicated in the received message belongs (¶ 26: The configuration data (e.g., component identifiers) may be used to index different components in the databases (e.g., the first database 26) that require maintenance for a particular equipment or group of similar equipment; ¶ 38:  In one example, the predictor 136 may determine reliability data or failure data for a second component in the same equipment or in different equipment than a first component if the second component is substantially similar to the first component and if the second component is present in an analogous technical environment to the first component.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Wetzer. Barkat discloses the underlying vehicle maintenance management system, but it does not go into detail on the predictive analysis engine beyond highlighting parameters of interest. Wetzer teaches a more detailed predictive analysis methodology which is assumed in Barkat. As the analysis taught in Wetzer is an assumed step, adding Wetzer provides a more detailed version of Barkat. Adding 

Barkat does not disclose the following; however Bailey teaches:
wherein the predictive maintenance list includes a first set of identifiers that identify the one or more devices and a second set of identifiers that identify the one or more commercial passenger vehicles on which the one or more devices are located (¶ 83: The maintenance request 445 indicates the aircraft ID 151, the repair parts list 457, the supplier locations of the components indicated in the repair parts list 457, the repair location 471, the health data 131, or any combination thereof)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Bailey. Barkat discloses the underlying vehicle maintenance management system, but it does not clearly state the contents of vehicle and maintenance reports claimed. Bailey teaches a more detailed inventory and fleet management system which includes tracking data that can be assumed in Barkat. As Barkat deals with aggregating data on vehicle maintenance, a logical extension of that would be tying the vehicle to the report or the part to the location as taught in Bailey, though not explicitly stated in Barkat. As the analysis taught in Bailey is an assumed step, adding Bailey provides a more detailed version of Barkat. Adding the more detailed inventory and fleet management system allows for better tracking of parts and vehicles. This allows for more accurate inventory counts, limits excess part orders, and allows for faster turnaround times, thus saving time and money.

Regarding Claim 18, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Barkat also discloses:
receiving, from the maintenance computer, a maintenance record that indicates that at least one device listed in the predictive maintenance list is repaired or replaced in at least one commercial passenger vehicle listed in the predictive maintenance list  (Fig 1; ¶ 20: A digital maintenance report 117 is generated after the maintenance actions are performed which serves as an input to the onboard Automated FMEA system processor 114 and the ground based predictive analysis engine)
wherein the maintenance record includes an identifier of the at least one device repaired or an identifier of another device that replaced the at least one device (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
wherein the maintenance record indicates a type of maintenance performed (¶ 43: A digital maintenance report is generated against each of the reported fault which lists the details of maintenance actions performed including, but not limited to, result of initiated test conducted to validate the reported fault, parts procured for replacement, if any, turnaround time for the replaced part, maintenance action/repair performed and time taken for the repair, nature of maintenance performed—scheduled or unscheduled)
Regarding Claim 19, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Barkat also discloses:
the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time associated with a mean-time-between-failure (MTBF) of the device identified in the received message (¶ 38: Each reported fault is next compared with the results of a predictive analysis 
Regarding Claim 21, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Bailey also teaches:
the predictive maintenance list includes a location where additional devices are stored with which the one or more devices are replaced or repaired (¶ 70: For example, the logistics database 406 maintains records of locations at which various aircraft parts are available)
Regarding Claim 22, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Barkat also discloses:
the predictive maintenance list identifies the one or more devices based on a pattern of failure determined for the device identified in the received message (¶ 34: Constructing the predictive fault list includes retrieving, via the processor, a part failure history for each sensor indicated in the plurality of component faults from the aircraft processor while the aircraft is in flight, and evaluating, based on the part failure history, for each sensor associated with a particular sensor fault in the plurality of component faults from the aircraft processor, a relationship between 1) an aircraft flight path, 2) the particular sensor fault, and 3) a prediction hit or miss rate for the sensor associated with the sensor fault)
Regarding Claim 23, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Bailey also teaches:
determining, based on the maintenance record, a rate at which the device is replaced or repaired over a pre-determined time window (¶ 43: The historical maintenance database 108 generates the failure rates 157 based on the second query 137)
sending, to another computer, a second message that includes the rate of replacement or repair of the device (¶ 30:  In a particular example, the aircraft health data analyzer 120 is configured to generate a graphical user interface (GUI) 141 indicating the parts of the parts list 155 in order of the failure rates 157 (e.g., from the highest failure rate to the lowest failure rate).)
Regarding Claim 24, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17. Barkat also discloses:
the message that indicates the performance status of the device is received from the commercial passenger vehicle (¶ 20: FMEA 110 generates a critical fault list which serves as input to the predictive analysis engine 116)
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkat (US 20190087789 A1) in view of Wetzer (US 20020143421 A1) and Bailey (US 20190304212 A1) as applied to claims 1, 9, and 17 above and further in view of Ye (US 20190213803 A1)
Regarding Claim 4, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 1, but, Barkat does not specifically disclose wherein the processor of the server is configured to generate the predictive maintenance list by being configured to: determine that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message  However, Ye teaches:
wherein the processor of the server is configured to generate the predictive maintenance list by being configured to: determine that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message (¶ 32: In the context of process 200, a repair facility can be considered near the vehicle's current location if it is within a certain mileage range (e.g., 0-100 miles), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Ye. Barkat discloses the underlying vehicle maintenance management system, but while it addresses fault frequency and emphasizes time to repair it doesn’t specifically call out the time since a fault occurred. Ye teaches a more granular approach to maintenance management which does explicitly call out calculations pertaining to time periods since a fault, which requires them to track that data. Adding Ye to Barkat allows for more continuous and granular tracking data. While Barkat does track this maintenance time interval on a high level, Ye points out how it would be beneficial to call out this specific data in Barkat.
Regarding Claim 12, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 9, but, Barkat does not specifically disclose the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message.  However, Ye teaches:
the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message (¶ 32: In the context of process 200, a repair facility can be considered near the vehicle's current location if it is within a certain mileage range (e.g., 0-100 miles), within a certain travel time (e.g., 0-2 hours), or within the time or range available to the vehicle before failure of the component associated with the EOL warning)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Ye. Barkat discloses the 
Regarding Claim 20, Barkat in view of Wetzer and Bailey discloses all of the limitations of Claim 17, but, Barkat does not specifically disclose the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message.  However, Ye teaches:
the predictive maintenance list is generated by determining that the one or more devices are operating within a pre-determined time window from a time when the performance status includes an error or fault message generated by the device identified in the received message (¶ 32: In the context of process 200, a repair facility can be considered near the vehicle's current location if it is within a certain mileage range (e.g., 0-100 miles), within a certain travel time (e.g., 0-2 hours), or within the time or range available to the vehicle before failure of the component associated with the EOL warning)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkat with Ye. Barkat discloses the underlying vehicle maintenance management system, but while it addresses fault frequency and emphasizes time to repair it doesn’t specifically call out the time since a fault occurred. Ye teaches a more granular approach to maintenance management which does explicitly call out calculations pertaining to time periods since a fault, which requires them to track that data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668